DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "214" and "300" have both been used to designate the same element in Fig. 2, and reference characters “314” and “300” have also both been used to designate the same element in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character ”200” has been used to designate both the flow chart and server-side database in Fig. 2 (See [00025] of the Specification), and reference character 324 has been used to designate both a step and the server-side database (See [00028] of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, 224, 324.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 128, 214, 314, 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5, 7, and 8 are objected to because of the following informalities, which have been bolded:  
which relate to the event with the timestamp of the event.” The Examiner recommends to amend this claim to “…the updated database which relates to the event…”
Regarding claim 5, the applicant claims “…when the updating data have a confidence value that exceeds a minimum threshold value.” The Examiner recommends to amend this claim to “…when the updating data has a confidence value…”
Regarding claim 7, the applicant claims “…wherein the backend-side transceiver is configured to transmit the data of the updated database which relate to the event with an expiry time.” The Examiner recommends to amend this claim to “…of the updated database which relates to the event with an expiry time.”
Regarding claim 8, the applicant claims “when the updating data have a confidence value that exceeds a minimum threshold value.” The Examiner recommends to amend this claim to “when the updating data has a confidence value that exceeds a minimum threshold value.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant claims “A vehicle database with vehicle-side map data which image at least one sub region of a digital map.” The phrase “which image” renders this claim indefinite, as it is not clear whether the term “image” is being used as a noun, wherein the map data is an image of at least one sub region of a digital map, or as a verb, wherein the map data images at least one sub region of a digital map. Further, the applicant claims “Configured … to determine from the snippet updating data of the sub region of the digital map”. 
	Claims 2-10 are rejected by virtue of their dependence on claim 1.
	Regarding claim 5, the applicant claims “…the one or more vehicle-side processors are configured to detect the discontinuation of the event with a certain spatial position and associated event ID when a negative difference exists between objects in the map data and objects in the snippet”. However, it is unclear what is meant by “negative difference”, that is, it is unclear what this difference is intended to be negative in relation to. The examiner recommends amending this claim to either remove “negative”, or to further define what is meant by a “negative difference” in the claim.
	Claim 6 is rejected by virtue of its dependence on claim 5.
Regarding claim 10, the applicant claims “Wherein the broadcast takes place via TMC or LTE.” This claim is indefinite because “TMC” and “LTE” are not defined in the claims or the specification, and as such, it is unclear what these acronyms are intended to mean. Further, the generally accepted meanings of the aforementioned acronyms, “Traffic Message Channel” and “Long-Term Evolution” are changing standards, which further renders this claim indefinite, as this claim covers any and every version of the standards, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu (US 10223380 B2), hereafter Giurgiu, in view of Zhang (US 8189778 B2), hereafter Zhang, and further in view of Jiang et al (Guiyan Jiang, Longhui Gang and Zhili Cai, "Impact of Probe Vehicles Sample Size on Link Travel Time Estimation), hereafter Jiang.

	A vehicle database with vehicle-side map which image at least one sub region of a digital map (Col. 1, Lines 36-45, local database has geographic position and data regarding the road object), 
One or more sensors for capturing vehicle surroundings data (Col. 1, Lines 36-45, local database receives sensor data);
One or more vehicle-side processors, which are configured to generate at least one snipped from the vehicle surroundings data, and to determine from the snippet updating data of the sub-region of the digital map when an event occurs in the form of a difference between objects in the map data and objects in the snippet (Fig. 8, mobile device has a processor with position circuitry, distance detector, camera, Col. 7, Line 60 – Col. 8, Line 6, vehicle determines a road object is a new object);
Means for determining a spatial position of the event (Col. 2, Lines 46-56, position detector detects the object’s geographical position);
A vehicle side transceiver, configured to receive a message from a backend device (Fig. 8, mobile device has a communication interface, Col. 12, Lines 6-17, communication interface has the ability to send and receive data);
Wherein the vehicle-side transceiver is configured to forward the updating data with the event and its associated spatial position to the backend device when the vehicle side database is in a default mode in relation to the spatial position of the event (Col. 7, Line 60 – Col. 8, Line 6, in response to the determination of a new object, an update message is sent from the mobile device to the server); and 
The system having a backend device on the backend side (Col. 2, Lines 26-35, network has at least one server), with:
A server database on the backend-side map data of the digital model (Col. 2, Lines 58-67, server includes a server map, which includes road segments and road objects);
A backend-side transceiver which is configured to receive the updating data from one or more vehicles (Fig. 6, map server has a communication interface);

Giurgiu, however, fails to teach wherein:
The vehicle side transceiver is configured to receive a message with a seed for a random number from a backend device;
The one or more vehicle side processors are also configured to generate a random number based on the seed;
The vehicle side transceiver forwards the updating data when the random number exceeds a certain value;
Wherein the backend-side processors generate the seed depending on the statistical evaluation; and
Wherein the transceiver is configured to forward the seed to one or more vehicles.
Ziang, however, teaches random number generation based on a seed (Zhang, Col 1, Lines 20-36, random number generators with seeds are well known)
However, the above merely amounts to the act of random sampling vehicle data. Jiang teaches the use of random sampling in travel time estimation (Abstract, Use of Random Sampling Theory in analyzing the impact of probe vehicle sample size on the accuracy of travel time estimation). 
Giurgiu, Ziang, and Jiang are all analogous because they are all reasonably pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the random number generation of Zhang and the random sampling of Jiang in order to provide a means of determining what information to send to the server. The motivation to combine is to obtain information regarding objects in an area while reducing the amount of data being transferred over the network.

Regarding claim 2, the combination of Giurgiu, Ziang, and Jiang teach the system as claimed in claim 1, and Giurgiu further teaches wherein the one or more backend-side processors are configured to statistically 
Giurgiu, Ziang, and Jiang are all analogous because they are all reasonably pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the confidence level of Giurgiu in order to provide a means of statistical evaluation. The motivation to combine is to further ensure that network traffic is kept as low as possible by marking objects that do not need to be passed to the server.

Regarding claim 3, the combination of Giurgiu, Ziang, and Jiang teach the system as claimed in claim 2, and Giurgiu further teaches wherein the one or more backend-side processors are configured to update the server database with the backend-side processors are configured to update the server database with backend-side map data of the digital model with the upcoming data when the latter have a confidence value that exceeds a minimum threshold value (Fig. 7, server map is updated based on the comparison, Col. 3, Lines 29-54, if the object has a high confidence level, the information may not be sent to the server, Examiner’s Note: evaluating the data on the basis of exceeding a minimum threshold is not distinct from the prior art’s teaching of not evaluating on the basis of  a high confidence level, as it simply amounts to a rearrangement of parts); and
Wherein the backend-side transceiver is configured to transmit at least the data from the updated database which relate to the event and the seed to vehicles by using a broadcast (Col. 3, Lines 1-12, server pushes updates from the server map to the vehicle map, Examiner’s Note: A transceiver configured to send information could reasonably be used to send a seed to a vehicle).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu, Ziang, and Jiang as applied to claim 3 above, and further in view of Stählin (US 11073402 B2), hereafter Stählin.

Stählin, however, does teach wherein the vehicle side transceiver is configured to transmit the updating data with the event with an associated timestamp and wherein the backend-side transceiver is configured to transmit the data of the updated database which relate to the event with the time stamp of the event (Col. 3, Lines 12-16, outdated data is updated by considering what period of time has elapsed since the last time the map section was driven through, Examiner’s Note: in order to compare time, time would need to have been recorded).
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the time stamp of Stählin in order to provide a means of tracking the time at which an object is detected. The motivation to combine is to monitor the times that the object are detected.

Regarding claim 5, the combination of Giurgiu, Ziang, Jiang, and Stählin teach the system of claim 4, and Giurgiu further teaches wherein the one or more vehicle-side processors are configured to detect the discontinuation of the event with a certain spatial position and associated event ID when a negative difference exists between the object in the map data and objects in the snippet (Col. 7, Line 60 – Col. 8, Line 6, vehicle detects a road object, checks if it is within a threshold distance, if not, the detected road object is considered a new object);
Wherein the vehicle-side transceiver device is configured to communicate the discontinuation of the event to the backend device in the form of updating data when a condition is met and a specified period of time has not yet been exceeded since the occurrence of the event (Col. 3, Lines 29-54, detected road objects are sent from the connected vehicles after a time has passed, Col. 7, Line 60 – Col. 8, Line 6, in response to the determination of a new object, an update message is sent from the mobile device to the server);
Examiner’s Note: evaluating the data on the basis of exceeding a minimum threshold is not distinct from the prior art’s teaching of not evaluating on the basis of  a high confidence level, as it simply amounts to a rearrangement of parts); and
Wherein the transceiver of the back-end is configured to forward the message to one or more vehicles using a broadcast (Col. 3, Lines 1-12, server pushes updates from the server map to the vehicle map).
Giurgiu, however, fails to teach wherein that condition is a random number exceeding a value.
Ziang further teaches the use of a random number generator (Zhang, Col 1, Lines 20-36, random number generators with seeds are well known).
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the detection of an object of Giurgiu in order to provide a means of handling the presence of an object. The motivation to combine is to monitor the objects that are detected after updating the server.

Regarding claim 6, the combination of Giurgiu, Ziang, Jiang, and Stählin teach the system of claim 5, and Giurgiu further teaches wherein one or more vehicle side processors are configured to transfer the vehicle side database back into the default mode in relation to the spatial position of the event, when a specified period of time has been exceeded since the occurrence of the event (Default mode is the mode in which the vehicle detects road objects, Col. 3, Lines 13-54 server updates vehicles at a predetermined time, detected road objects sent from the connected vehicles after a time has passed).


Regarding claim 7, the combination of Giurgiu, Ziang, and Jiang teaches the system of claim 3, and Giurgiu further teaches wherein the backend-side transceiver is configured to transmit the data of the updated database which relate to the event with an expiry time (Col.3, Lines 1-12, server updates vehicle data at a predetermined schedule, or after a predetermined time has passed since the last update).
The combination of Giurgiu, Ziang, and Jiang fail to teach however wherein the vehicle side transceiver is configured to transmit the updating data with the event with an associated timestamp.
Stählin, however, does teach wherein the vehicle side transceiver is configured to transmit the updating data with the event with an associated timestamp (Col. 3, Lines 12-16, outdated data is updated by considering what period of time has elapsed since the last time the map section was driven through, Examiner’s Note: in order to compare time, time would need to have been recorded).
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the time stamp of Stählin in order to provide a means of tracking the time at which an object is detected. The motivation to combine is to monitor the times that the object are detected.

Regarding claim 8, the combination of Giurgiu, Ziang, Jiang, and Stählin teach the system of claim 7, and Giurgiu further teaches wherein the one or more vehicle-side processors are configured to detect the discontinuation of the event with a certain spatial position and associated event ID when a negative difference exists between the object in the map data and objects in the snippet (Col. 7, Line 60 – Col. 8, Line 6, vehicle detects a road object, checks if it is within a threshold distance, if not, the detected road object is considered a new object;

Wherein the one or more backend-side processors are configured to generate a message are configured to generate a message which will transfer the vehicle side database into the default mode with respect to the spatial position and event ID of the event which has ceased, when the updating data have a confidence value that exceeds a minimum threshold value (Fig. 7, server map is updated based on the comparison, Col. 3, Lines 29-54, if the object has a high confidence level, information may not be sent to the server, Col. 12, Lines 18-27, if the object is on the server map, the confidence level for the object is increased, if the object is not present in the server map, it is added, Examiner’s Note: although the reference discloses not sending information if the object has a high confidence level, a person having ordinary skill in the art would reasonably be able to configure the system to send data if there is a high confidence level); and
Wherein the transceiver of the back-end is configured to forward the message to one or more vehicles using a broadcast (Col. 3, Lines 1-12, server pushes updates from the server map to the vehicle map).
Giurgiu, however, fails to teach wherein that condition is a random number exceeding a value.
Ziang further teaches the use of a random number generator (Zhang, Col 1, Lines 20-36, random number generators with seeds are well known).
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the detection of an object of Giurgiu in order to provide a means of handling the presence of an object. The motivation to combine is to monitor the objects that are detected after updating the server.

Regarding claim 9, the combination of Giurgiu, Ziang, Jiang, and Stählin teach the system of claim 8, and Giurgiu further teaches wherein one or more vehicle side processors are configured to transfer the vehicle side 
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the continuing detection of Giurgiu in order to provide a means of detecting surround objects. The motivation to combine is to ensure that the vehicle continues to monitor its surroundings after updating the server.

Regarding claim 10, the combination of Giurgiu, Ziang, Jiang, and Stählin teach the system of claim 9, and Giurgiu further teaches wherein the broadcast tales place via TMC (Col. 16, Lines 4-20, use of carrier wave signals to transmit data from server to vehicle) or LTE (Col. 17, Lines 26-36, use of a cellular network device).
Giurgiu, Ziang, Jiang, and Stählin are all reasonable pertinent to the problem of reducing network traffic in a crowd-sourced navigational system. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have further included the transmission methods of Giurgiu in order to provide a means transmitting detected objects to the server. The motivation to combine is to ensure that the vehicle can properly send data to the server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664